ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Safeco Insurance Company of America          )      ASBCA No. 60102
                                             )
Under Contract No. W912DS-06-C-0023          )

APPEARANCES FOR THE APPELLANT:                      Vivian Katsantonis, Esq.
                                                    Christopher M. Harris, Esq.
                                                     Watt, Tieder, Hoffar & Fitzgerald, L.L.P.
                                                     McLean, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lorraine C. Lee, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, New York

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 21 October 2015


                                              ~f:   t4!,tf-···
                                                STEMP~~
                                                 MARK N.
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in AS BC A No. 60102, Appeal of Safeco Insurance
Company of America, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals